Citation Nr: 1802526	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-29 335	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1981 to December 1992; April 2002 to May 2002; February 2003 to February 2004; and August 2006 to February 2007.  She participated in Operation Desert Shield/Storm and has periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014 the Veteran withdrew her request for a Travel Board hearing.  See 38 C.F.R. § 20.704 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in 1997, after her first period of service and prior to her second period of service, the Veteran was diagnosed with degenerative spondylosis of the cervical spine. MRI findings from May/June 1997 show disc space narrowing at C4-C5 with disc bulging. The medical evidence also shows that the Veteran's neck pain persisted throughout the latter half of her military career. In August 2005, diagnostic tests showed cord impingement at C4-C6 with small disc protrusion.  At that time, the Veteran was diagnosed with radiculopathy at C6-C7 secondary to disc protrusion.  In September 2005, the Veteran was shown to have C5-C6 herniated nucleus pulposus with C5 radiculopathy.  In August 2006, the Veteran reported chronic neck pain on her Pre-Deployment Health Risk Assessment.  In October 2011, the Veteran reported on her substantive appeal that she had injured her cervical spine and that the injury was detected within one year of service.  Per       the Board's December 2015 remand, the Veteran underwent VA cervical spine examination in December 2016. At that time, the examiner diagnosed the Veteran with degenerative joint disease of the cervical spine with left upper extremity radiculopathy since the 2000s. The Veteran also reported to the examiner that       she had fallen on multiple occasions in the service, including hitting her head on  her helmet.  Given the above, the Board finds that an addendum medical opinion         is required upon remand. 

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all treatment providers, both VA and private, who have recently treated her cervical spine disability.  After securing any necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain and associate with the record VA treatment records dated since August 2017.   If no such records exist, the claims file should be annotated to reflect such and the Veteran and her representative notified of such.

2. Ask the Veteran to provide the dates and places of treatment for her claimed falls and neck injuries, and whether she was on active duty, active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) at the time of the incidents. She should also indicate whether a line of duty determination was made for any neck injury.

3. After the above development has been completed to the extent possible, send the claims file to the VA examiner who provided the December 2016 medical opinion, if available, to obtain another opinion with respect to the Veteran's service-connection claim for a cervical spine disability.  If an examination is deemed necessary to respond the questions, one should be scheduled.

Following review of the claims file, the examiner should respond to the following questions:

a. Does the record reflect that the Veteran undebatably had a cervical spine disability that existed prior to her April 2002 entry into active duty service? Please explain why or why not, to include addressing the May/June 1997 MRI findings showing disc space narrowing at C4-C5 with disc bulging disc.  If        the condition did not exist prior to her 2002 entry into active duty, did the condition exist prior to her August 2006 entry on active duty?  In rendering this opinion, please address the August 2005 diagnostic tests showing cord impingement at C4-C6 with small disc protrusion.  

b. If it is undebatable that the cervical spine disability preexisted the 2002 and/or 2006 active duty service, did the disorder undergo a permanent worsening during a period of active duty (April 2002 to May 2002; February 2003 to February 2004; and August 2006 to February 2007)?  The examiner should explain why or why not. If the Veteran responded  
to question 2 above that she suffered a specific injury during a period of ACDUTRA or INACDUTRA, the examiner should also opine whether the preexisting cervical spine disability was permanently worsened as a result of an injury during ACDUTRA or INACDUTRA, and explain the reasons for the conclusion reached.  

c. If the examiner concludes a preexisting cervical spine disability was worsened, the examiner should explain whether the worsening was undebatably the result of natural progression rather than the result    of activities and/or incidents of active service.  

d. For any preexisting cervical spine disability        that was permanently worsened beyond normal progression (aggravated) during service, please opine whether any current cervical spine disability is at least as likely as not (50 percent or greater probability) related to that in-service aggravation.  Please explain the reason for the conclusion.

The rationales for any opinion expressed must be set forth.

4. After completing the above requested actions, and   any additional action deemed warranted, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law requires that all    claims that are remanded by the Board or by the United States Court of Appeals   for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

